        Case 6:17-cv-00925-MK      Document 57   Filed 05/27/20   Page 1 of 2




                   IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF OREGON

                                EUGENE DIVISION



RANDALL RAY MARTINO,                                    Case No. 6:17-cv-00925-MK
                                                                          ORDER
             Petitioner,

      vs.

CHRISTINE POPOFF, Superintendent,
Oregon State Correctional Institution,

             Respondent.



AIKEN, District Judge:

      Magistrate Judge Mustafa Kasubhai filed his Findings and Recommendations

(“F&R”) (doc. 54) recommending that petitioner’s Petition for Writ of Habeas Corpus

(doc. 2) be dismissed with prejudice. This case is now before me. See 28 U.S.C. §

636(b)(1)(B) and Fed. R. Civ. P. 72(b).

      When either party objects to any portion of a magistrate judge’s F&R, the

district court must make a de novo determination of that portion of the magistrate

judge’s report. See 28 U.S.C. § 636(b)(1); McDonnell Douglas Corp. v. Commodore

PAGE 1 – ORDER
        Case 6:17-cv-00925-MK     Document 57     Filed 05/27/20   Page 2 of 2




Business Machines, Inc., 656 F.2d 1309, 1313 (9th Cir. 1981), cert denied, 455 U.S.

920 (1982). Petitioner has filed timely objections. (doc. 56) Thus, I review the F&R

de novo.

      Having considered the record and the arguments offered by petitioner, the

Court finds no error in Magistrate Judge Kasubhai’s analysis. Therefore, the Court

adopts the F&R (doc. 54) in part. Thus, the Petition for Writ of Habeas Corpus

(doc. 2) is DISMISSED, with prejudice.

      However, in considering petitioner’s objections, the Court grants the

request for a certificate of appealability. See Miller-El v. Cockrell, 537 U.S. 322,

327 (2003). (If a court denies a habeas petition, the court may issue a certificate of

appealability if “jurists of reason could disagree with the district court’s

resolution of [the petitioner’s] constitutional claims or that jurists could conclude

the issues presented are adequate to deserve encouragement to proceed further.”)

      IT IS SO ORDERED.

                  27th day of May, 2020.
      Dated this _____




                                    /s/Ann Aiken
                        _________________________________
                                    Ann Aiken
                           United States District Judge




PAGE 2 – ORDER
